DETAILED ACTION
Claims 21-38 are pending in the application and claims 21-38 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS Considered
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 24, 26, 27, 29, 30, 32, 33, 35, 36, 38 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. US2014/0236716 in view of Billman US8995967
Regarding claim 21, Shapiro teaches: executing a system add-on on a user computing device, wherein the system add-on is configured to: (Shapiro see paragraph 0041 computer program code stored in computer stored in tangible medium with processor to execute modules including use of plug ins)
detect navigation, by a user and using a browser or mobile application of the user computing device, to an institution web site provided by an institution server; (Shapiro see paragraph 0004 0031 0037 third party server to receive log in information identifying account associated with a user to allow user to request for third party website using a plug in via browser and phone. Phone reads on device, plug-in reads on add on, request for third party server reads on navigation of institution website server)
upon authentication of user login credentials by the institution server and establishment of a live session between the browser or mobile application of the user computing device and the institution server, obtain session information associated with the live session from the (Shapiro see paragraph 0004 0018 0024 0031 0037 third party server to receive log in information identifying account associated with a user to allow user to interact with third party website using a cookie. Log in information identifying an account reads on authentication of user login, interaction reads on live session, and cookie reads on session information. User using social media site reads on currently occurring session)
add-on executing on the user computing device; (Shapiro see paragraph 0031 plug in captures data describing user interaction with content where user interaction reads on session info)
Shapiro does not distinctly disclose: transmit the session information to a syncing agent wherein the syncing agent comprises a server computing device separate from the user computing device; and 
executing the syncing agent on the server computing device, wherein syncing agent is configured to:
receive the session information from the system
using the session information, gather data from the institution server relating to at least one account of a customer, wherein the syncing agent uses the session information to impersonate the live session between the browser or mobile application of the user computing device and the institution server, thereby causing the institution server to think that the syncing agent is the browser or mobile application accessing the live session on the user device 
store the data gathered from the institution server
Billman teaches: transmit the session information to a syncing agent wherein the syncing agent comprises a server computing device separate from the user computing device; and
executing the syncing agent on the server computing device, wherein syncing agent is configured to: (Billman see col. 3 lines 17-32 col 4 lines 14-43 emulator on representative device on second system and user activity from user device to be tracked and provided to representative device where emulator reads on syncing agent)
receive the session information from the system (Billman see col. 3 lines 17-32 col 4 lines 14-43 emulator on representative device and user activity from user device to be tracked and provided to representative device
using the session information, gather data from the institution server relating to at least one account of a customer, wherein the syncing agent uses the session information to impersonate the live session between the browser or mobile application of the user computing device and the institution server, thereby causing the institution server to think that the syncing agent is the browser or mobile application accessing the live session on the user device (Billman see col. 2 lines 41-57 col. 4 lines 14-44 user account using mobile application to access institution system and user activity is tracked and given to emulator to duplicate and behave like a the user from a separate system to access intuition website or system)
store the data gathered from the institution server (Billman see col. 4 lines 44-58 emulator engine to store data from the user and user devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of selecting advertisements as taught Shapiro to include emulating user functions from a representative device as taught by Billman for the predictable result of more efficiently processing data and providing a better user experience.
Regarding claim 23, Shapiro as modified further teaches: communicating with the institution server through the system add-on executing on the user computing device (Shapiro see paragraph 0031 plug in renders third party website for user)
wherein the syncing agent is further configured to: gather the data from the institution server by communicating with the institution server (Billman see col. 4 lines 24-44 user activity on institution tracked and provided to representative device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of selecting advertisements as taught by Shapiro to include emulating user functions from a representative device as taught by Billman for the predictable result of more efficiently processing data and providing a better user experience.
Regarding claim 24, Shapiro as modified further teaches: wherein the syncing agent is further configured to: gather the data from the institution server by directly communicating with the institution server.  (Billman see col. 4 lines 24-44 user activity on institution tracked by institution server and provided to representative device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of selecting advertisements as taught by Shapiro to include emulating user functions from a representative device as taught by Billman for the predictable result of more efficiently processing data and providing a better user experience.
Regarding claim 26, Shapiro as modified further teaches: wherein session information comprises a browser cookie. (Shapiro see paragraph 0004 0024 cookie in a browser)
Regarding claims 27, 29, 30, 32, 33, 35, 36, 38, note the rejection of claim(s) 21, 23, 24, 26. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 22, 28, 34 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. US2014/0236716 in view of Billman US8995967 in view of Kennedy et al. US2013/0097685 in view of Whitmyer Jr. US2011/0247060
	Regarding claim 22, Shapiro as modified does not teach: wherein the system add-on is further configured to: capture and store the user login credentials at the user computing device, and not transmit the user login credentials to the syncing agent.
	However, Whitmyer teaches: wherein the system add-on is further configured to: capture and store the user login credentials at the user computing device, and not transmit the user login credentials to the syncing agent.  (Whitmyer see paragraph 0003 browser plug in to store passwords for auto log-in. No mention of transmitting login credentials reads on not transmitting to sync agent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of selecting advertisements as taught by Shapiro to include add on storing login information as taught by Whitmyer for the predictable result of more efficiently accessing content.
Regarding claim 28, see rejection of claim 22
	Regarding claim 34, see rejection of claim 22
Claim(s) 25, 31, 37 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. US2014/0236716 in view of Billman US8995967 in view of Kennedy et al. US2013/0097685 in view of Laney et al. US2012/0281058
	Regarding claim 25, Shapiro as modified does not teach: wherein the system add-on may be selectively disabled by the user of the user computing device
	However, Laney teaches: wherein the system add-on may be selectively disabled by the user of the user computing device (Laney see paragraph 0081 enabling and disabling add ons)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of selecting advertisements as taught by Shapiro to include enabling and disabling add ons as taught by Laney for the predictable result of more efficiently using an add on. 
Regarding claim 31, see rejection of claim 25
	Regarding claim 37, see rejection of claim 25
Response to Arguments
Applicant’s argument: Prior art of record does not teach impersonation of a live session, does not teach a syncing agent and does not teach the newly amended claims
Examiner’s response: Applicant’s argument is moot as new art is applied in the above rejection
The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153